Web Hosting Solutions Limited INDEX TO CONDENSED FINANCIAL STATEMENTS September 30, 2015 and 2014 Page Condensed Balance Sheets F-1 Condensed Statements of Operations F-2 Condensed Statements of Stockholder's Equity F-3 Condensed Statements of Cash Flows F-4 Condensed Notes to the Financial Statements F-5 F-1 Web Hosting Solutions Limited Condensed Balance Sheets September 30, 2015 March 31, 2015 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Total Current Assets Equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT Current Liabilities Taxes Payable $ $ Due to related party TOTAL LIABILITIES STOCKHOLDER'S DEFICIT Common stock, 1 share authorized; $2 par value 1 share issued and outstanding 2 2 Stockholder receivable ) ) Retained earnings Accumulated other comprehensive income ) ) TOTAL STOCKHOLDER'S DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. F-2 Web Hosting Solutions Limited Condensed Statements of Operations and Comprehensive Income (Loss) (unaudited) Six Months Ended Six Months Ended September 30, September 30, REVENUES $ $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Depreciation General and administrative Salaries and Payroll Total Operating Expenses (LOSS) INCOME FROM OPERATIONS ) OTHER INCOME Interest income (0
